Fourth Court of Appeals
                                       San Antonio, Texas
                                               July 30, 2013

                                           No. 04-13-00437-CV

                   IN RE SOUTHLAND LLOYDS INSURANCE COMPANY

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On July 11, 2013, relator filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may
file a response to the petition in this court no later than August 13, 2013. Any such response
must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on July 30, 2013.                                PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




           1
          This proceeding arises out of Cause No. 10-12-12408-ZCV, styled Estefana Loera v. Southland Lloyds
Insurance Company, pending in the 293rd Judicial District Court, Zavala County, Texas, the Honorable Cynthia L.
Muniz presiding.